             Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 1 of 10




BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 282-7878
Attorneys for Plaintiff
Our File No.: 121802

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 Israel Klein,
                                                          Case No:
                           Plaintiff,
                                                          COMPLAINT
                            v.
                                                          JURY TRIAL DEMANDED
 R.T.R. Financial Services, Inc.,

                                           Defendant.


       Israel Klein (“Plaintiff”), by and through the undersigned counsel, complains, states and
alleges against R.T.R. Financial Services, Inc. (“Defendant”), as follows:
                                         INTRODUCTION
       1.        This action seeks to recover for violations of the Fair Debt Collection Practices Act,
15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                  JURISDICTION AND VENUE
       2.        This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
15 U.S.C. § 1692k(d).       The Court has supplemental jurisdiction exists over the any state law
claims pursuant to 28 U.S.C. §1367
       3.        Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events
or omissions giving rise to the claim occurred in this Judicial District.
       4.        At all relevant times, Defendant conducted business within the State of New York.




                                                   1
             Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 2 of 10




                                            PARTIES
       5.      Plaintiff Israel Klein is an individual who is a citizen of the State of New York
residing in Rockland County, New York.
       6.      Plaintiff is a natural person allegedly obligated to pay a debt.
       7.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
       8.      On information and belief, Defendant R.T.R. Financial Services, Inc., is a New
York Corporation with a principal place of business in Richmond County, New York.

                THE FDCPA AS IT RELATES TO THE CLAIMS HEREIN
       9.      Congress enacted the FDCPA in 1977 upon finding “abundant evidence of the use
of abusive, deceptive, and unfair debt collection practices by many debt collectors.” And that debt
collection abuse by third party debt collectors was a widespread and serious national problem. See
S. Rep. No. 95-382, at 2 (1977) reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
       10.     At that time, Congress was concerned that “abusive debt collection practices
contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and
to invasions of individual privacy.” Id. Congress concluded that “existing laws . . . [we]re
inadequate to protect consumers,” and that “the effective collection of debts” does not require
“misrepresentation or other abusive debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).
       11.     Congress explained that the purpose of the Act was not only to eliminate abusive
debt collection practices, but also to “insure that those debt collectors who refrain from using
abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).
       12.     After determining that the existing consumer protection laws were inadequate, id.
§ 1692(b), Congress gave consumers a private cause of action against debt collectors who fail to
comply with the Act. Id. § 1692k.
       13.     The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v.
Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
       14.     To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...
as 'private attorneys general' to aid their less sophisticated counterparts, who are unlikely
themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent



                                                 2
                Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 3 of 10




effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,
91 (2d Cir. 2008).
          15.    As such, the circumstances of the particular debtor in question have no bearing as
to the question of whether there has been a violation of the FDCPA. See Easterling v. Collecto,
Inc., 692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff to show that he
or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the
plaintiff consumer's actions or inaction in response to a communication from a debt collector are
irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).
          16.    Instead, “the test is how the least sophisticated consumer—one not having the
astuteness of a 'Philadelphia lawyer' or even the sophistication of the average, everyday, common
consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.
          17.    If a debt collector's communication is “reasonably susceptible to an inaccurate
reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,
Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is
“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the
communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon
v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.
          18.    The FDCPA is a strict liability statute, and a debt collector's intent may only be
considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,
591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant's culpability may only be
considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d
Cir. 1993). A single violation of the FDCPA to establish civil liability against the debt collector.
Id.

                                   FACTUAL ALLEGATIONS
          19.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          20.    Defendant is regularly engaged, for profit, in the collection of debts allegedly owed
by consumers.
          21.    The principal purpose of Defendant's business is the collection of such debts.
          22.    Defendant uses the mails in its debt collection business.



                                                   3
              Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 4 of 10




        23.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
        24.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
        25.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a
transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
        26.     The alleged Debt does not arise from any business enterprise of Plaintiff.
        27.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
        28.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
        29.     At the time the alleged Debt was assigned or otherwise transferred to Defendant for
collection, the alleged Debt was in default.
        30.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by calls to
Plaintiff's telephone.
        31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by Phone
including the phone call dated March 19, 2021 (“Initial Phone Call”).
        32.     The Phone Call was the initial communication Plaintiff received from Defendant
concerning the alleged Debt.
        33.     The Phone Call conveyed information regarding the alleged Debt.
        34.     The Phone Call is a “communication” as defined by 15 U.S.C. § 1692a(2).
        35.     The Phone Call was received and read by Plaintiff.
        36.     15 U.S.C. § 1692g protects Plaintiff's concrete interests. Plaintiff has the interest
and right to receive a clear, accurate and unambiguous validation notice, which allows a consumer
to confirm that he or she owes the debt sought to be collected by the debt collector. As set forth
herein, Defendant deprived Plaintiff of this right.
        37.     15 U.S.C. § 1692e protects Plaintiff's concrete interests. Plaintiff has the interest
and right to be free from deceptive and/or misleading communications from Defendant. As set
forth herein, Defendant deprived Plaintiff of this right.
        38.     On March 19, 2021, after Defendant left a voicemail for Plaintiff, Plaintiff returned
the call and discussed the alleged debt.




                                                  4
             Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 5 of 10




       39.      In this March 19, 2021 conversation with Defendant (“Dispute call”), Plaintiff
informed the Defendant that the debt was not his debt and that he was not the person they were
looking for because their alleged debtor has a different birth date, and has a middle name which
Plaintiff does not.
       40.      During this Dispute call, Plaintiff also demanded that Defendant cease and desist
contacting him because he was not the person they were looking for.
       41.      Despite Plaintiff’s dispute of the debt and request to no longer be contacted
regarding the debt, Plaintiff made subsequent phone calls to Plaintiff’s home and cellular phones
on April 10, 2021 and left voicemails (These calls will hereinafter be referred to as “Subsequent
Calls”) in an attempt to collect the same debt.
       42.      Plaintiff's injury is “particularized” and “actual” in that the Subsequent Calls caused
the injury was addressed and sent to Plaintiff specifically.
       43.      Plaintiff's injury is directly traceable to Defendant's conduct, because Defendant
sent the Subsequent Calls.
       44.      A favorable judicial resolution of Plaintiff's case would redress Plaintiff's injury
with damages.
       45.      The deprivation of Plaintiff's rights will be redressed by a favorable decision herein.
       46.      Plaintiff has been misled by Defendant's actions.
       47.      Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Debt.
       48.      Plaintiff justifiably fears that, absent this Court's intervention, Defendant will
ultimately cause him unwarranted economic harm.
       49.      As a result of Defendant's conduct, Plaintiff was forced to hire counsel and
therefore has incurred damages including reasonable attorneys' fees in reviewing Plaintiff's rights
under the law and prosecuting this claim.
       50.      As a result of Defendant's conduct, Plaintiff's counsel was forced to expend time
and money to investigate the enforceability of the Debt.
       51.      Upon information and belief, Plaintiff can prove that all actions taken by Defendant
as described in this Complaint were taken willfully, with either the desire to harm Plaintiff with
knowledge that its actions would very likely harm Plaintiff, and/or with knowledge that its actions
were taken in violation of the law.


                                                  5
              Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 6 of 10




                                         FIRST COUNT
                                 Violation of 15 U.S.C. § 1692g(a)
        52.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        53.     15 U.S.C. § 1692g(a) provides that within five days after the initial communication
with a consumer in connection with the collection of any debt, a debt collector shall, unless the
information is contained in the initial communication or the consumer has paid the debt, send the
consumer a written notice containing certain enumerated information.
        54.     Following the Dispute Call, Plaintiff did not receive any notice of the debt or any
correspondence at all from the Defendant.
        55.     Upon information and belief, Defendant did not send a notice of the debt or any
correspondence at all to the Plaintiff.
        56.     Plaintiff did not owe any money at all to the Defendant or to the entity on whose
behalf Defendant was seeking to collect.
        57.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g(a) and is liable to
Plaintiff therefor.


                                       SECOND COUNT
                  Violations of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        58.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        59.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,
deceptive, or misleading representation or means in connection with the collection of any debt.
        60.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in connection with the collection of
any debt, in violation of 15 U.S.C. § 1692e.
        61.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
        62.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a misleading representation made in connection with the collection
of any debt, in violation of 15 U.S.C. § 1692e.
        63.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,
or legal status of any debt.


                                                  6
             Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 7 of 10




       64.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
       65.     owed at all by the consumer, is a false representation of the character of the debt,
in violation of 15 U.S.C. § 1692e(2)(A).
       66.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the amount of the debt, in violation of 15
U.S.C. § 1692e(2)(A).
       67.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation of the legal status of the debt, in violation of
15 U.S.C. § 1692e(2)(A).
       68.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
       69.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a false representation made in an attempt to collect the debtin
violation of 15 U.S.C. § 1692e(10).
       70.     An allegation by a debt collector that a consumer owes a debt, when the debt is not
owed at all by the consumer, is a deceptive means used in an attempt to collect the debt, in
violation of 15 U.S.C. § 1692e(10).
       71.     Defendant contacted to collect a debt a debt.
       72.     Plaintiff did not and does not have a debt with Plaintiff.
       73.     Plaintiff did not and does not owe any money at all to the entity on whose behalf
Defendant was seeking to collect.
       74.     Defendant's allegation that Plaintiff owes a debt with them or whatever entity they
may be collecting on behalf of, when Plaintiff did not owe any money at all to either entity was a
false representation made by Defendant in connection with Defendant's collection of the alleged
Debt, in violation of 15 U.S.C. § 1692e.
       75.     Defendant's allegation that Plaintiff owes a debt with them or whatever entity they
may be collecting on behalf of, when Plaintiff did not owe any money at all to either entity, was a
deceptive representation made by Defendant in connection with Defendant's collection of the
alleged Debt, in violation of 15 U.S.C. § 1692e.
       76.     Defendant's allegation that Plaintiff owes a debt with them or whatever entity they
may be collecting on behalf of, when Plaintiff did not owe any money at all to either entity, was a


                                                   7
             Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 8 of 10




misleading representation made by Defendant in connection with Defendant's collection of the
alleged Debt, in violation of 15 U.S.C. § 1692e.
       77.     Defendant's allegation that Plaintiff owes a debt with them or whatever entity they
may be collecting on behalf of, when Plaintiff did not owe any money at all to either entity, was a
false representation of the character of the alleged debt made by Defendant in connection with
Defendant's collection of the alleged Debt, in violation of 15 U.S.C. § 1692e(A).
       78.     Defendant's allegation that Plaintiff owes a debt with them or whatever entity they
may be collecting on behalf of, when Plaintiff did not owe any money at all to either entity, was a
false representation made by Defendant in an attempt to collect the alleged Debt, in violation of
15 U.S.C. § 1692e(10).
       79.     Defendant's allegation that Plaintiff owes a debt with them or whatever entity they
may be collecting on behalf of, when Plaintiff did not owe any money at all to either entity, was a
deceptive means used by Defendant in connection with Defendant's attempt to collect the alleged
Debt, in violation of 15 U.S.C. § 1692e(10).
       80.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)
and 1692e(10) and is liable to Plaintiff therefor.



                                          THIRD COUNT
                                   Violation of 15 U.S.C. § 1692d
       81.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       82.     15 U.S.C. § 1692d provides that a debt collector may not engage in any conduct the
natural consequence of which is to harass, oppress or abuse any person in connection with the
collection fo a debt.
       83.     15 U.S.C. § 1692d(5) provides that causing a telephone to ring or engageing any
person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass
any person at the called number.
       84.     Here, Plaintiff informed Defendant directly during the Dispute call that debt was
not his and belonged to a different person of a similar name.
       85.     During this Dispute Call, Plaintiff also requested that Defendant stop contacting
him.




                                                     8
               Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 9 of 10




        86.     Despite notice of Plaintiff’s dispute and request to cease contacting him, Defendant
continued to call Plaintiff again on multiple lines belonging to Defendant and leaving voicemails.
        87.     Defendant’s conduct was violative of 15 U.S.C. § 1692d(5) in that it was
continuous and with intent to annoy, abuse or harass the Plaintiff in order to have Plaintiff pay for
a debt that did not belong to him.
        88.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692d(5) and is liable to
Plaintiff therefor.

                                       FOURTH COUNT
                        Violations of 15 U.S.C. § § 1692c(c) and 1692c(b)

        89.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        90.     The Dispute call occurred on March 19, 2021.
        91.     Plaintiff disputed the debt during this Dispute call.
        92.     Plaintiff demanded that Defendant stop calling.
        93.     Plaintiff was not aware of the Debt.
        94.     Plaintiff did not owe the debt.
        95.     Defendant contacted the wrong debtor.
        96.     Defendant continued to call Plaintiff, even though they were informed that
Plaintiffs is not the correct debtor.
        97.     Defendant continued to call Plaintiff and leave voicemails, even though Plaintiff
demanded that they stop cease calling.
        98.     Defendant violated 15 U.S.C. 1692c(c) with regards to Plaintiff by continuing
communication in connection with the collection of a debt.
        99.     Defendant intended to harass Plaintiff by communicating with him again, after he
told them to stop and that the debt was not his own.
        100.    Plaintiff was caused stress, nuisance and mental anguish as a result of the
Defendant's conduct by not only alleging that he owed a debt that was not his, but by continuing
to contact him after he informed them of this fact.
        101.    Defendant also disclosed information about an individual’s debt (Non-party debtor)
        102.    Defendant’s conduct also violated the real non-party debtor’s rights to privacy
when Plaintiff communicated personal information about the Non-party debtor and Non-party



                                                  9
               Case 7:21-cv-03352 Document 1 Filed 04/16/21 Page 10 of 10




debtor’s debt without Non-partry debtor’s prior consent.
        103.     For all of the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b)
1692c(c) and is liable to Plaintiff therefor.


                                          JURY DEMAND
        104.     Plaintiff hereby demands a trial of this action by jury.

                                      PRAYER FOR RELIEF
        WHEREFOREPlaintiff respectfully requests judgment be entered as follows:

                 a. Finding Defendant's actions violate the FDCPA; and
                 b. Awarding Plaintiff statutory damages in the amount of $1,000.00 as provided
                    under 15 U.S.C. § 1692k(a)(2)(A); and
                 c. Awarding Plaintiff actual damages in an amount to be determined at trial as
                    provided under 15 U.S.C §1692k(a)(1) and
                 d. Awarding Plaintiff's the costs of this action and reasonable attorneys' fees as
                    provided under 15 U.S.C. § 1692k(a)(3); and
                 e. Awarding Plaintiff such other and further relief that the Court determines is just
                    and proper.

DATED: April 16, 2021


                                                BARSHAY SANDERS, PLLC

                                                By: /s Alain Cesar
                                                Alain Cesar, Esq.
                                                100 Garden City Plaza, Suite 500
                                                Garden City, New York 11530
                                                Email: csanders@barshaysanders.com
                                                Tel: (516) 203-7600
                                                Fax: (516) 282-7878
                                                Attorneys for Plaintiff
                                                Our File No.: 121802




                                                  10
